EXHIBIT 10.4



SANDISK CORPORATION
2013 INCENTIVE PLAN


GLOBAL RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan to promote the interests of the Corporation
by providing eligible persons in the service of the Corporation (or any Parent
or Subsidiary) with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service.


B.    The Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Plan.


C.    Except as otherwise set forth in the attached Appendix A, all capitalized
terms in this Agreement shall have the meaning assigned to them in the Plan.


NOW, THEREFORE, it is hereby agreed as follows:


1.Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the vesting date of that unit. The number of Shares subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those Shares, the
dates on which those vested Shares shall become issuable to Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.


2.Grant Acceptance. If the Participant does not wish to receive this Award
and/or does not consent and agree to the terms and conditions on which the Award
is offered, as set forth in this Agreement (including the Appendices hereto) and
the Plan, then the Participant must reject the Award via the website of the
Corporation’s designated broker, no later than 90 days following the Award Date
set forth in this Agreement. If the Participant rejects the Award, the Award
will immediately be forfeited and cancelled. The Participant’s failure to reject
the Award within this 90 day period will constitute the Participant’s acceptance
of the Award and all terms and conditions of this Award, as set forth in this
Agreement (including any Appendices hereto) and the Plan.


AWARD SUMMARY
Award Date:
As approved by the Plan Administrator and as indicated on internet site of the
Corporation’s designated broker.
Number of Shares Subject to Award:
Number of Shares approved by appropriate Plan Administrator and as indicated on
internet site of the Corporation’s designated broker.
Vesting Schedule:
The Shares shall vest in a series of installments over the Participant’s
continued Service as follows: (i) twenty-five percent (25%) of the Shares shall
vest upon the Participant’s completion of one year of Service measured from the
Award Date and (ii) the balance of the Shares shall vest in a series of (3)
successive equal annual installments upon the Participant’s completion of each
successive one (1) year period of Service over the three (3) year period
measured from the Award Date. However, one or more Shares may be subject to
accelerated vesting in accordance with the provisions of Paragraph 6 of this
Agreement.
Issuance Schedule
The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable immediately upon vesting, subject to the
Corporation’s collection of the applicable Tax-Related Items withholding. The
procedures pursuant to which the applicable Tax-Related Items withholding will
be collected are set forth in Paragraph 9 of this Agreement.







--------------------------------------------------------------------------------




3.Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance or to the
Participant’s designated beneficiary or beneficiaries of this Award.


4.Cessation of Service. Should the Participant cease to provide Services for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of Restricted Stock Units will be reduced accordingly. The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled Award. Service will not be extended by any
notice period mandated under local law (e.g., active Service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s contract of employment, if any); the
Plan Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing Service for purposes of this Award.


5.Stockholder Rights and Dividend Equivalents.


(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares following their actual
issuance upon the Corporation’s collection of the applicable Tax-Related Items
withholding.


(b)Notwithstanding the foregoing, should any dividend or other distribution
payable other than in Shares, whether regular or extraordinary, be declared and
paid on the outstanding Common Stock while one or more Shares remain subject to
this Award (i.e., those Shares are not otherwise issued and outstanding for
purposes of entitlement to the dividend or distribution), then a special book
account shall be established for the Participant and credited with a dividend
equivalent of the actual dividend or distribution which would have been paid on
those Shares had they been issued and outstanding and entitled to that dividend
or distribution. As the Shares subsequently vest hereunder, the phantom dividend
equivalents credited to those Shares in the book account shall be distributed to
the Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate and such dividend
equivalents shall be subject to the same vesting requirements as the Shares and
to any special terms or conditions as set forth in Appendix B. However, each
such distribution shall be subject to the Corporation’s collection of the
Tax-Related Items withholding applicable to that distribution.


6.Change of Control.


(a)Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash incentive program of the
successor entity which preserves the Fair Market Value of the Shares related to
the unvested Restricted Stock Units at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the vesting
schedule applicable to the Award. In the event of such assumption or
continuation of the Award or such replacement of the Award with a cash incentive
program, no accelerated vesting of the Restricted Stock Units shall occur at the
time of the Change in Control.


(b)In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those Award immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided such common stock is readily
tradable on an established U.S. securities exchange or market.


(c)If the Restricted Stock Units subject to this Award at the time of the Change
in Control are not assumed or otherwise continued in effect or replaced with a
cash incentive program in accordance with Paragraph 6(a), then those Award will
vest immediately prior to the closing of the Change in Control. The Shares
subject to those vested Award will be issued immediately upon such vesting (or
otherwise converted into the right to receive the same consideration per share
of Common Stock payable to the other stockholders of the Corporation in
consummation of that Change in Control), subject to the Corporation’s collection
of the applicable Tax-Related Items withholding pursuant to the provisions of
Paragraph 9.



2

--------------------------------------------------------------------------------




(d)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


7.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.


8.Issuance of Shares of Common Stock. Except as otherwise provided in Paragraph
6, the settlement of all Restricted Stock Units which vest under the Award shall
be made solely in Shares. In no event, however, shall any fractional Shares be
issued. Accordingly, the total number of Shares to be issued at the time the
Award vests shall, to the extent necessary, be rounded down to the next whole
Share in order to avoid the issuance of a fractional Share.


9.Tax-Related Items.


(a)The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Employer, the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount of Tax-Related Items withholding actually withheld by the Corporation
or the Employer. The Participant further acknowledges that the Corporation
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(ii) do not commit to and are under no obligation to structure the terms of the
Award or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one jurisdiction
between the Award Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Corporation and/or
the Employer (or former employer, as applicable) may be required to collect
Tax-Related Items withholding in more than one jurisdiction.


(b)Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Corporation
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Corporation or its respective agents to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:


(i)    withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Corporation and/or the Employer; or


(ii)    withholding from proceeds of the sale of Shares of acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Corporation (on the Participant’s
behalf pursuant to this authorization without further consent); or


(iii)    withholding in Shares to be issued upon settlement of the Restricted
Stock Units, provided, however, that if the Participant is a Section 16 officer
of the Corporation under the 1934 Act, then the Committee shall establish the
method of withholding from alternatives (i)-(iii) herein and, if the Committee
does not exercise its discretion prior to the Tax-Related Items withholding
event, then the Participant shall be entitled to elect the method of withholding
from the alternatives above.


(c)Depending on the withholding method, the Corporation or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.



3

--------------------------------------------------------------------------------




(d)Finally, the Participant agrees to pay to the Corporation or the Employer any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares,
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.


10.Acknowledgments. In accepting this Award, the Participant acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by the Corporation, is discretionary in
nature and it may be modified, amended, suspended or terminated by the
Corporation at any time, to the extent permitted by the Plan;


(b)the grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Awards have been granted in the past;


(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;


(d)the Award and the Participant’s participation in the Plan shall not confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary), and/or the Employer to terminate the
Participant’s Service at any time for any reason, with or without cause;


(e)the Participant is voluntarily participating in the Plan;


(f)the Award and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;


(g)the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(h)the future value of the Shares underlying this Award is unknown,
indeterminable and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s ceasing to provide
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s contract of employment, if any), and
in consideration of the grant of the Award to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Corporation (or any Parent or Subsidiary) or the Employer, waives
the Participant’s ability, if any, to bring any such claim, and releases the
Corporation (or any Parent or Subsidiary) and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim; and


(j)unless otherwise provided in the Plan or by the Corporation in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another Corporation nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Common Stock of
the Corporation; and


(k)the following provisions apply only if the Participant is providing Services
outside the United States:


(l)the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purpose;


(m)The Participant acknowledges and agrees that neither the Corporation (or any
Parent or Subsidiary) nor the Employer shall be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Award or of any amounts due to the
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.



4

--------------------------------------------------------------------------------




11.No Advice Regarding Award. The Corporation is not providing any tax, legal or
financial advice, nor is the Corporation making any recommendations regarding
the Participant’s participation in the Plan or the sale of the Shares acquired
upon settlement of this Award. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


12.Data Privacy.


(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Data by and among,
as applicable, the Employer, the Corporation (or any Parent or Subsidiary) for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.


(b)The Participant understands that the Corporation and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Corporation, details of all
Awards or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.


(c)The Participant understands that Data will be transferred to the
Corporation’s designated broker or such other stock plan service provider as may
be selected by the Corporation in the future, which is assisting the Corporation
with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Corporation, the
Corporation’s designated broker and any other possible recipients which may
assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that if he or she resides outside the United States
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her employment
status or Service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Corporation would not be able to grant the Participant
Awards or other equity awards or administer or maintain such awards. Therefore,
the Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.



5

--------------------------------------------------------------------------------




13.Compliance with Laws and Regulations. The Participant understands that the
vesting of the Restricted Stock Units under the Plan and the issuance, transfer,
assignment, sale, or other dealings of the Shares shall be subject to compliance
by the Corporation (or any Parent or Subsidiary) and the Participant with all
applicable requirements under the laws, rules, and regulations of the country of
which the Participant is a resident. Furthermore, the Participant agrees that he
or she will not acquire Shares pursuant to the Plan except in compliance with
all applicable federal, state, local, or foreign laws, rules, and regulations.


14.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


15.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.


16.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.


17.Governing Law/Venue. The interpretation, performance and enforcement of the
Plan and this Agreement shall be governed by the laws of the State of California
without resort to that State’s conflict-of-laws rules. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Award or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this Agreement is
made and/or to be performed.


18.Electronic Delivery and Execution. By executing this Agreement the
Participant consents to the electronic delivery of the Plan documents and this
Agreement. The Corporation may request that, in certain countries, the
Participant execute this Agreement electronically via a link to a Corporation
intranet or the internet site of a third party involved in administering the
Plan or via electronic mail (“e-mail”) or such other means as may be specified
by the Corporation. Electronic execution of this Agreement or the Notice of
Grant shall have the same binding effect as a written or hard copy signature and
accordingly, shall bind the Participant and the Corporation to all of the terms
and conditions set forth in the Plan, and this Agreement.


19.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.


20.Appendix B. Notwithstanding any provision in this Agreement to the contrary,
this Award shall be subject to any special terms and provisions as set forth in
Appendix B to this Agreement for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in Appendix B, the
special terms and conditions for such country will apply to the Participant, to
the extent the Corporation determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Appendix B constitutes part of this Agreement.


21.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.


22.Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on the Participant’s participation in the Plan, on
this Award and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


23.Waiver. The Participant acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant any other Participant of the Plan.



6

--------------------------------------------------------------------------------




24.Entire Agreement. This Agreement (including any country specific provisions
in Appendix B) and the Plan, including any appendices or exhibits thereto,
together with information regarding the details of the Award provided on the
internet site of the Corporation’s designated broker, contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto. To the extent any provision
of this Agreement is inconsistent or in conflict with any term or provision of
the Plan, the Plan shall govern. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on the Participant and all persons claiming under or through the Participant.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 
SANDISK CORPORATION
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
PARTICIPANT:
 
 
 
 
Signature:
 
 
Address:
 
 
 
 






7

--------------------------------------------------------------------------------




APPENDIX A


DEFINITIONS


The following definitions shall be in effect under the Agreement, which includes
this Appendix A and also includes Appendix B:


A.1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended from
time to time.


B.Agreement shall mean this Global Restricted Stock Unit Issuance Agreement.


C.Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.


D.Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the appropriate Plan Administrator approval.


E.Board shall mean the Corporation’s Board of Directors.


(a)



F.Corporation shall mean SanDisk Corporation, a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SanDisk Corporation which shall by appropriate action adopt the Plan.


G.Data shall mean any information relating to the Participant who is or can be
identified from the data alone or in conjunction with other information that is
in, or likely to come into, the possession of data controller.


H.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.


I.Plan shall mean the 2013 Incentive Plan.


J.Share shall mean one share of Common Stock.


K.Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.


L.Tax-Related Items shall mean income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Corporation or the Employer in its discretion to be
an appropriate charge to the Participant even if legally applicable to the
Corporation or the Employer.





A - 1

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN




APPENDIX B TO THE
GLOBAL RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


Terms and Conditions


This Appendix B includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides in one of
the countries listed below. Certain capitalized terms used but not defined in
this Appendix B have the meanings set forth in the Plan and the Agreement.


Notifications


This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of May 2013. Such laws are often complex and change frequently. As
a result, the Corporation strongly recommends that the Participant not rely on
the information in this Appendix B as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Award vests and Shares are
issued to the Participant or the Participant sells Shares acquired upon vesting
of the Award under the Plan.


It is the Participant’s sole responsibility to comply with any obligations set
forth in the notifications in this Appendix B with respect to the Awards and his
or her participation in the Plan. The Participant acknowledges and agrees that,
unless otherwise stated in this Appendix B, the Corporation, any Parent or
Subsidiary and the Employer have no responsibility with respect to any of the
requirements or obligations the Participant may have with respect to any
notifications which are set forth below.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Corporation is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to his or her situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transfers employment after
the Award Date, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Participant, and the Corporation shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Participant.


AUSTRALIA


Notifications


Securities Law Information. If the Participant acquires Shares under the Plan
upon the vesting of the Restricted Stock Units and subsequently offers the
Shares for sale to a person or entity resident in Australia, such an offer may
be subject to disclosure requirements under Australian law, and the Participant
should obtain legal advice regarding any applicable disclosure requirements
prior to making any such offer.



B - 1

--------------------------------------------------------------------------------




AUSTRIA


Notifications


Exchange Control Information. If the Participant holds Shares acquired under the
Plan outside of Austria, the Participant must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not exceed €30,000,000 or as of December 31 does not exceed
€5,000,000. If the former threshold is exceeded, quarterly obligations are
imposed, whereas if the latter threshold is exceeded, annual reports must be
given. The annual reporting date is December 31 and the deadline for filing the
annual report is March 31 of the following year.


When the Participant sells Shares acquired at vesting of the Award, there may be
exchange control obligations if the cash received is held outside Austria. If
the transaction volume of all the Participant’s accounts abroad exceeds
€3,000,000, the movements and balances of all accounts must be reported monthly,
as of the last day of the month, on or before the fifteenth day of the following
month.


Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Agreement and the Plan,
the Participant may be entitled to revoke his or her acceptance of the Agreement
if the conditions listed below are met:


(i)
If the Participant accepts the Award outside of the business premises of the
Corporation, the Participant may be entitled to revoke his or her acceptance of
the Agreement, provided the revocation is made within one week after the
Participant accepts the Agreement.



(ii)
The revocation must be in written form to be valid. It is sufficient if the
Participant returns the Agreement to the Corporation or the Corporation’s
representative with language that can be understood as the Participant’s refusal
to conclude or honor the Agreement, provided the revocation is sent within the
period set forth above.



BRAZIL


Notifications


Compliance with Law. By accepting the Award, the Participant acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable Tax-Related Items associated with the Restricted Stock Units, the
receipt of any dividends or dividend equivalents, and the sale of Shares
acquired under the Plan.


Exchange Control Information. If the Participant is a resident or domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Shares acquired under the Plan. Foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.



B - 2

--------------------------------------------------------------------------------




CHINA


Terms and Conditions


Cessation of Service. This provision supplements Paragraph 4 of the Agreement:


In the event of the Participant’s cessation of Service with the Corporation (or
any Parent or Subsidiary), the Participant will be required to sell any Shares
issued to him or her pursuant to this Award within six months (or such other
period as may be required by the State Administration of Foreign Exchange
(“SAFE”)) after the date of cessation of the Participant’s active Service. The
Participant understands and agrees that if the Participant does not sell his or
her Shares prior to the last trading day within the six-month post-termination
period (or such other period as may be required by SAFE), the Corporation is
authorized to instruct its designated broker to assist with the mandatory sale
of such Shares (on the Participant’s behalf pursuant to this authorization) on
the last trading day of the six-month post-termination period (or such other
period as may be required by SAFE), subject to any black-out period, and the
Participant expressly authorizes the Corporation’s designated broker to complete
the sale of such Shares. The Participant understands and agrees that the
Corporation’s designated broker is under no obligation to arrange for the sale
of the Shares at any particular price. Upon the sale of the Shares, the
Corporation agrees to pay the Participant the cash proceeds from the sale, less
any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. The Participant acknowledges that he/she is not aware of any
material nonpublic information with respect to the Corporation or any securities
of the Corporation as of the date of this Agreement. These requirements will not
apply to non-PRC citizens, unless required by SAFE.


Exchange Control Requirements. The Participant understands and agrees that,
pursuant to local exchange control requirements, the Participant will be
required to immediately repatriate the cash proceeds from the sale of Shares
related to the Award to China. The Participant further understands that, under
local law, such repatriation of his or her cash proceeds will need to be
effectuated through a special exchange control account established by the
Corporation (or any Parent or Subsidiary) or the Employer, and the Participant
hereby consents and agrees that any proceeds from the sale of Shares will be
transferred to such special account prior to being delivered to the Participant.
The Corporation is under no obligation to secure any exchange conversion rate,
and the Corporation may face delays in converting the proceeds to local currency
due to exchange control restrictions in China. The Participant agrees to bear
any currency fluctuation risk between the time the Shares are sold and the time
the sale proceeds are distributed through any such special exchange account. The
Participant further agrees to comply with any other requirements that may be
imposed by the Corporation in the future in order to facilitate compliance with
exchange control requirements in China. These requirements will not apply to
non-PRC citizens, unless required by SAFE.



B - 3

--------------------------------------------------------------------------------




DENMARK


Terms and Conditions


Danish Stock Option Act. By accepting the Award, the Participant acknowledges
that he or she has received a Danish translation of an Employer Statement, which
is being provided to comply with the Danish Stock Option Act.


Notifications


Exchange Control and Tax Reporting Information


The Participant may hold Shares acquired under the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank. If the Shares are held with a non-Danish broker
or bank, the Participant is required to inform the Danish Tax Administration
about the safety-deposit account. For this purpose, the Participant must file a
Declaration V (Erklaering V) with the Danish Tax Administration. In the event
that the applicable broker or bank with which the account is held does not also
sign the Form V, the Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Shares acquired at vesting held in such account to the
Danish Tax Administration as part of the Participant’s annual income tax return.
By signing the Form V, the Participant authorizes the Danish Tax Administration
to examine the account. A sample of the Declaration V can be found at the
following website: www.skat.dk/getFile.aspx?Id=47392.


In addition, when the Participant opens a deposit account or a brokerage account
other foreign bank for the purpose of holding cash outside of Denmark, the bank
or brokerage account, as applicable, will be treated as a deposit account
because cash can be held in the account. Therefore, the Participant must also
file a Declaration K (Erklaering K) with the Danish Tax Administration. Both the
Participant and the bank/broker must sign the Declaration K. By signing the
Declaration K, the bank/broker undertakes an obligation, without further request
each year, to forward information to the Danish Tax Administration concerning
the content of the deposit account. By signing the Declaration K, the
Participant authorizes the Danish Tax Administration to examine the account. A
sample of Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


EGYPT


Notifications


Exchange Control Information. If the Participant transfers funds into or out of
Egypt in connection with the sale of Shares, the Participant is required to
transfer the funds through a registered bank in Egypt.


FRANCE


Term and Conditions


Language Consent. By accepting the Award, the Participant confirms having read
and understood the documents relating to this grant (the Plan, the Agreement and
this Appendix B) which were provided in English language. The Participant
accepts the terms of those documents accordingly.


En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe B)
qui ont été communiqués en langue anglaise. Vous acceptez les termes en
connaissance de cause.


Notifications


Foreign Account Reporting Information. If the Participant holds Shares outside
of France or maintains a foreign bank account, he or she is required to report
such to the French tax authorities when filing his or her annual tax return.
Failure to comply could trigger significant penalties.



B - 4

--------------------------------------------------------------------------------




GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Participant uses a German
bank to effect a cross-border payment in excess of €12,500 in connection with
the sale of Shares acquired under the Plan, the bank will make the report for
the Participant. In addition, the Participant must report any receivables or
payables or debts in foreign currency exceeding an amount of €5,000,000 on a
monthly basis.


HONG KONG


Terms and Conditions


Warning: The Award and Shares acquired upon vesting of the Award do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Corporation (or any Parent or Subsidiary). The
Agreement, including this Appendix B, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Award is intended only
for the personal use of each eligible employee of the Employer, the Corporation
(or any Parent or Subsidiary) and may not be distributed to any other person. If
the Participant is in any doubt about any of the contents of the Agreement,
including this Appendix B, or the Plan, the Participant should obtain
independent professional advice.


Sale Restriction. Notwithstanding anything contrary in the Agreement or the
Plan, in the event the Restricted Stock Units vest and Shares are issued to
Participant within six months of the Award Date, Participant agrees that the
Participant will not dispose of any Shares acquired prior to the six-month
anniversary of the Award Date.


Notifications


Nature of Scheme. The Corporation specifically intends that the Plan will not be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


INDIA


Notifications


Exchange Control Information. The Participant must repatriate the proceeds from
the sale of Shares and any dividends or dividend equivalents received in
relation to the Shares to India within 90 days of receipt. The Participant must
maintain the foreign inward remittance certificate received from the bank where
the foreign currency is deposited in the event that the Reserve Bank of India or
the Employer requests proof of repatriation. It is the Participant’s
responsibility to comply with applicable exchange control laws in India.


Foreign Account Reporting Information. The Participant is required to declare
any foreign bank accounts and any foreign financial assets (including Shares
acquired under the Plan) in his or her annual tax return.



B - 5

--------------------------------------------------------------------------------




IRELAND


Notifications


Director Notification Obligation. Directors, shadow directors1 and secretaries
of the Corporation’s Irish Subsidiary are subject to certain notification
requirements under the Irish Companies Act. Directors, shadow directors and
secretaries must notify the Irish Subsidiary in writing of their interest in the
Corporation and the number and class of Shares or rights to which the interest
relates within five business days of the issuance or disposal of Shares or
within five business days of becoming aware of the event giving rise to the
notification. This disclosure requirement also applies to any rights or Shares
acquired by the director’s spouse or children (under the age of 18).


ISRAEL


Terms and Conditions


Trust Arrangement. The Participant understands and agrees that the Award is
offered subject to and in accordance with the terms of the Plan, Israeli Subplan
(the “Subplan”) under the 102 Capital Gains Track (as defined in the Subplan),
the Israeli Addendum to the Plan (the “Israeli Addendum”), the Trust Agreement
among the trustee appointed by Sandisk Israel (Tefen) Ltd and Sandisk IL Ltd.,
and the Agreement. In the event of any inconsistencies between the Plan, the
Sub-Plan, the Israeli Addendum and/or the Agreement, the Plan will govern, and
if there are inconsistencies between the Sub-Plan, Israeli Addendum and/or the
Agreement, the Sub-Plan and Israeli Addendum will govern the Award granted to
the Participant in Israel.


Written Acceptance. If the Participant resides in Israel, then the Participant
must print, sign and deliver the signed copy of the Israel Beneficiary 102
Undertaking within 45 days to: [Insert Address]. If the Corporation does not
receive the signed Israel Beneficiary 102 Undertaking within 45 days, the Award
shall terminate and will become null and void.


























































 
 

1 
A shadow director is an individual who is not on the board of directors of the
Irish Subsidiary but who has sufficient control so that the board of directors
of the Irish Subsidiary acts in accordance with the directions or instructions
of the individual.


B - 6

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN
ISRAEL BENEFICIARY 102 UNDERTAKING


If Optionee/Participant has not already executed an Israel Beneficiary 102
Undertaking in connection with grants made under the Israeli Subplan to the 2013
Incentive Plan (the “Plan”), Optionee/Participant must print, sign and deliver
the signed copy of this Israel Beneficiary 102 Undertaking within 45 days to
[Insert Address]. If the Corporation does not receive the signed Israel
Beneficiary 102 Undertaking within 45 days, the options/restricted stock units
may not qualify for preferential tax treatment.


1.
I hereby agree that any restricted stock units or options (collectively, the
“Options”) granted to me by SanDisk Corporation (the “Corporation”) according to
and under the terms and conditions of the Plan and the Israeli Subplan adopted
by the Corporation as of June 12, 2013 (collectively, the “Plan”) are granted to
me to qualify under the capital gain tax treatment in accordance and pursuant to
Section 102(b)(2) of the Income Tax Ordinance [New Version] (the “Tax
Ordinance”) after 132 amendment (“Section 102”) and the Income Tax Rules (Tax
Relief upon the Allotment of Shares to Employees), 2003 (the “Rules”) unless I
am otherwise notified subject to the Corporation’s absolute discretion to change
such election on future grants and subject to the Tax Authorities’ approval.



2.
I hereby declare and confirm that I am familiar with the provisions of the trust
agreement signed between the Corporation and Tamir Fishman Trusts 2004 Ltd. (the
“Trustee”) (the “Trust Agreement”), as well as the terms of the Plan, Section
102, the Rules, and the implications and consequences of the chosen tax
arrangement with respect to the Options, and consent that all the terms and
conditions set forth in Section 102 and the Rules, as shall be amended from time
to time, shall apply to me and bind me.



3.
Without derogating from the generality of the aforesaid, I agree that the
Options and all the rights that I shall be entitled to with respect to the
Options, including, without limitation, dividend, bonus shares and shares issued
pursuant to adjustments made by the Corporation will be deposited in trust with
the Trustee and be held in trust in accordance with Section 102, the Rules and
the Trust Agreement.



4.
Without derogating from the generality of the aforesaid, I acknowledge that
during the “Holding Period” as determined by the Tax Ordinance I am prevented
from selling the Options or the underlying shares, or releasing them from the
Trustee, before the termination of the “Holding Period” and I understand the tax
implications and consequences that may be applied as a result of breaching such
obligation, as set by Section 102, which I am familiar with.



5.
If I will cease to be an Israeli resident or if my employment will be terminated
for any reason, the Options shall remain subject to section 102, the Rules and
the Trust Agreement.



6.
I hereby agree that any tax liability whatsoever arising from the grant,
exercise of any options, vesting of any restricted stock units, the sale of
shares, the release of shares from the Trustee or any other event or act with
respect to the Options granted to me, shall be borne solely by me. I declare and
consent that the Corporation and/or the Trustee shall make any tax payment due,
out of the proceeds of any sale of shares, to any tax authority, according to
Section 102, the Rules, the Trust Agreement or any other compulsory payments or
applicable law.



7.
I understand that this grant of Options under the capital gain track is
conditioned upon the receipt, inter alia, of all required approvals from the tax
authorities. Accordingly, to the extent that for whatever reason the Corporation
shall not be granted an approval by the Israeli Tax Authorities under section
102, I shall bear and pay any and all taxes and any other compulsory payments
applicable to the grant, exercise, sale or other disposition of Options or
stocks; I hereby declare and consent for the Corporation and/or the Trustee to
deduct any tax payment due, out of the proceeds of any sale of Shares, for any
payment to the tax authorities, according to the Rules, or any other applicable
compulsory payments.




B - 7

--------------------------------------------------------------------------------




8.
I confirm that the Corporation and/or the Trustee shall not be required to
release any shares or any proceeds deriving from the sale of shares, to me,
until all required tax payments according to section 102, the Rules and the
Trust Agreement, including any other compulsory payments, or applicable law,
have been fully assured.





 
 
 
 
 
Name of the Beneficiary
 
I.D. Number
 
Signature






B - 8

--------------------------------------------------------------------------------




ITALY


Terms and Conditions


Data Privacy. This provision replaces Paragraph 12 of the Agreement:


The Participant understands that the Corporation and the Employer are the
Privacy Representative of the Corporation in Italy and may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Corporation (or any Parent or Subsidiary),
details of all Awards or any other entitlement to Common Stock awarded,
canceled, vested, unvested or outstanding in the Participant’s favor, and that
the Corporation and the Employer will process said data and other data lawfully
received from third parties (“Personal Data”) for the exclusive purpose of
managing and administering the Plan and complying with applicable laws,
regulations and Community legislation. The Participant also understands that
providing the Corporation with Personal Data is mandatory for compliance with
laws and is necessary for the performance of the Plan and that the Participant’s
denial to provide Personal Data would make it impossible for the Corporation to
perform its contractual obligations and may affect the Participant’s ability to
participate in the Plan. The Participant understands that Personal Data will not
be publicized, but it may be accessible by the Employer as the Privacy
Representative of the Corporation and within the Employer’s organization by its
internal and external personnel in charge of processing, and by the
Corporation’s designated broker or any other data processor appointed by the
Corporation. The updated list of Processors and of the subjects to which Data
are communicated will remain available upon request from the Employer.
Furthermore, Personal Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. The Participant understands that Personal Data may also be transferred to
the independent registered public accounting firm engaged by the Corporation,
and also to the legitimate addressees under applicable laws. The Participant
further understands that the Corporation (or any Parent or Subsidiary) will
transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Corporation (or any Parent or Subsidiary) may each
further transfer Personal Data to third parties assisting the Corporation in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to the Corporation’s designated broker or
other third party with whom the Participant may elect to deposit any Shares
acquired under the Plan or any proceeds from the sale of such Shares. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that these recipients may be acting as Controllers, Processors or
persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, in countries that do not
provide an adequate level of data protection as intended under Italian privacy
law.


Should the Corporation exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.


The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.


The processing activity, including the transfer of Personal Data abroad,
including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, the Participant has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its contents, origin and accuracy, delete, update,
integrate, correct, blocked or stop, for legitimate reason, the Personal Data
processing. To exercise privacy rights, the Participant should contact the
Employer. Furthermore, the Participant is aware that Personal Data will not be
used for direct marketing purposes. In addition, Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Participant’s human resources department.


Plan Document Acknowledgement. The Participant acknowledges that the Participant
has read and specifically and expressly approves the following paragraphs of the
Participant’s applicable Agreement regarding Paragraph 1: Grant of Restricted
Stock Units; Paragraph 2: Grant Acceptance; Paragraph 3: Limited
Transferability; Paragraph 4: Cessation of Service; Paragraph 5: Shareholder
Rights and Dividend Equivalents; Paragraph 6: Change of Control; Paragraph 7:
Adjustment of Shares; Paragraph 8: Issuance of Shares of Common Stock; Paragraph
9: Tax-Related Items; Paragraph 10: Acknowledgments; Paragraph 11: No Advice

B - 9

--------------------------------------------------------------------------------




Regarding Award; Paragraph 13: Compliance with Laws and Regulations; Paragraph
17: Governing Law/Venue; Paragraph 18: Electronic Delivery and Execution;
Paragraph 19: Language; Paragraph 20: Appendix B; Paragraph 22: Imposition of
Other Requirements and the Data Privacy section of this Appendix B.


Notifications


Exchange Control Information. The Participant is required to report in his or
her annual tax return: (a) any transfers of cash or Shares to or from Italy
exceeding €10,000; (b) any foreign investments or investments held outside of
Italy at the end of the calendar year exceeding €10,000 if such investments
(cash, Shares) that may give rise to taxable income in Italy that combined with
other foreign assets exceeds €10,000; and (c) the amount of the transfers to and
from Italy which have had an impact during the calendar year on the
Participant’s foreign investments or investments held outside of Italy. The
Participant may be exempt from the requirement in (a) if the transfer or
investment is made through an authorized broker resident in Italy, as the broker
will generally comply with the reporting obligation on his or her behalf.


JAPAN


Notifications


Foreign Account Reporting Information. If the Participant maintains a foreign
bank account outside of Japan with a value exceeding ¥50 million as of December
31 of any calendar year, the Participant is required to report such to the
Japanese authorities by March 15th of the following year.


KENYA


There are no country specific provisions.


KOREA


Notifications


Exchange Control Information. If the Participant realizes US$500,000 or more
from the sale of Shares, Korean exchange laws require the Participant to
repatriate the proceeds to Korea within eighteen months of the sale.


Foreign Account Reporting Information. Under a proposed rule that would be
applicable to foreign financial accounts held in 2013 and onwards, Korean
residents would have to declare all overseas financial accounts to the Korean
tax authority and file a report if the value of such accounts exceeds KRW 1
billion (approximately US$908,000). 


NETHERLANDS


Notifications


Securities Law Information. The Participant should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares acquired under the
Plan. In particular, the Participant may be prohibited from effectuating certain
transactions if the Participant has inside information about the Corporation.


Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Parent or Subsidiary in the
Netherlands who has inside information as described herein.


Given the broad scope of the definition of inside information, certain
Participants working at a Parent or Subsidiary in the Netherlands may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Participant has
such inside information.


If the Participant is uncertain whether the insider-trading rules apply to him
or her, the Participant should consult his or her personal legal advisor.



B - 10

--------------------------------------------------------------------------------




POLAND


Notifications


Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland on transactions and balances of the securities and
cash deposited in such accounts if the value of such securities and cash (when
combined with all other assets held abroad) exceeds PLN 7,000,000. If required,
the reports must be filed on a quarterly basis on special forms available on the
website of the National Bank of Poland. Further, any transfer of funds in excess
of a specified threshold (currently €15,000) must be effected through a bank
account in Poland. The Participant should maintain evidence of such foreign
exchange transactions for five years, in case of a request for their production
by the National Bank of Poland.


RUSSIA


Terms and Conditions


U.S. Transaction. The Participant understands that the acceptance of the Award
through the website of the Corporation’s designated broker, results in an
agreement between the Participant and the Corporation completed in the United
States and that the Agreement is governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof.


Issuance of Shares of Common Stock. This provision supplements Paragraph 8 of
the Agreement:


The Participant agrees that the Corporation is authorized, at its discretion, to
instruct its designated broker to assist with the sale of the Shares acquired at
vesting of the Restricted Stock Units (on the Participant’s behalf pursuant to
this authorization and without further consent) should the Corporation determine
that such sale is necessary or advisable under local law. The Participant
expressly authorizes the Corporation’s designated broker to complete the sale of
such Shares and acknowledges that the Corporation’s designated broker is under
no obligation to arrange for the sale of the Shares at any particular price.
Upon the sale of the Shares, the Corporation agrees to pay Participant the cash
proceeds from the sale of the Shares, less any brokerage fees, commissions or
Tax-Related Items. The Participant acknowledges that he or she is not aware of
any material nonpublic information with respect to the Corporation or any
securities of the Corporation as of the date of the Award.


Securities Law Information. The Participant acknowledges that the Award, the
Agreement, the Plan and all other materials the Participant may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. The Shares acquired pursuant to the Plan have not and
will not be registered in Russia and therefore, neither the Award nor the Shares
may be used for offering or public circulation in Russia. The Participant
acknowledges that he or she may hold Shares acquired upon vesting of the
Restricted Stock Units in the Participant’s account with the Corporation’s third
party broker/administrator in the U.S. However, in no event will Shares issued
to the Participant under the Plan be delivered to Participant in Russia.
Further, the Participant is not permitted to sell Shares directly to other
Russian individuals.


Data Privacy. This provision supplements Paragraph 12 of the Agreement:


The Participant understands and agree that he or she must complete and return a
Written Consent to Processing of Personal Data (the “Consent”) to the
Corporation. Further, the Participant understands and agrees that if he or she
does not complete and return the Consent to the Corporation, the Corporation
will not be able to grant Restricted Stock Units or other awards to the
Participant or administer or maintain such awards. Therefore, Participant
understands that refusing to complete the Consent or withdrawing your consent
may affect the Participant’s ability to participate in the Plan.


Notifications


Exchange Control Information. Proceeds from the sale of Shares and any dividends
received in relation to the Shares must be repatriated to Russia within a
reasonably short period after receipt. The sale proceeds and any dividends
received must be initially credited to the Participant through a foreign
currency account opened in the Participant’s name at an authorized bank in
Russia. After the funds are initially received in Russia, they may be further
remitted to a foreign bank subject to the following limitations: (i) the foreign
account may be opened only for individuals; (ii) the foreign account may not be
used for business activities; (iii) the Russian tax authorities must be given
notice about the opening/closing of each foreign account within one month of the
account opening/closing.


Labor Law Information. If the Participant continues to hold Shares acquired at
vesting of the Restricted Stock Units after an involuntary termination of the
Participant’s Service, the Participant will not be eligible to receive
unemployment benefits in Russia.

B - 11

--------------------------------------------------------------------------------




SINGAPORE


Notifications


Securities Law Information. The Award is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
and the Agreement have not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that such Award is
subject to section 257 of the SFA and the Participant will not be able to make
any subsequent sale in Singapore, or any offer of such subsequent sale of the
Shares underlying the Award unless such sale or offer in Singapore is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA.


Director Notification Obligation. If the Participant is a director or shadow
director of the Corporation or a Singapore Subsidiary, the Participant is
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Corporation or the
Singaporean Subsidiary in writing when the Participant receives an interest
(e.g., an Award, Shares) in the Corporation or any related companies. Please
contact the Corporation to obtain a copy of the notification form. In addition,
the Participant must notify the Corporation or the Singapore Subsidiary when the
Participant sells Shares of the Corporation or any related Corporation
(including when the Participant sell Shares acquired under the Plan). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Corporation or any related corporation. In addition, a
notification must be made of the Participant’s interests in the Corporation or
any related corporation within two business days of becoming a director.


Insider Trading Information. The Participant should be aware of the Singapore
insider trading rules, which may impact the acquisition or disposal of Shares or
rights to Shares under the Plan. Under the Singapore insider-trading rules, the
Participant is prohibited from selling Shares when he or she is in possession of
information which is not generally available and which the Participant knows or
should know will have a material effect on the price of Shares once such
information is generally available.


SPAIN


Terms and Conditions


Acknowledgements. This provision supplements Paragraph 10 of the Agreement:


In accepting the Award, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.


The Participant understands and agrees that, as a condition of the grant of the
Award, except as provided for in Paragraph 4 of the Agreement, the cessation of
the Participant’s Service for any reason (including for the reasons listed
below) will automatically result in the forfeiture the Award and loss of the
Shares that may have been granted to the Participant and that have not vested on
the date of termination.


In particular, the Participant understands and agrees that the Award will be
forfeited without entitlement to the underlying Shares or to any amount as
indemnification in the event of a cessation of the Participant’s Service prior
to vesting by reason of, including, but not limited to: death, disability,
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer, and under Article 10.3 of Royal Decree 1382/1985.


Furthermore, the Participant understands that the Corporation has unilaterally,
gratuitously and discretionally decided to grant the Awards under the Plan to
individuals who may be employees of the Corporation (or any Parent or
Subsidiary). The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Corporation (or any Parent or Subsidiary) on an ongoing
basis. Consequently, the Participant understands that the Awards are granted on
the assumption and condition that the Awards and the Shares underlying the
Awards shall not become a part of any employment or service contract (either
with the Corporation, the Employer (or any Parent or Subsidiary)) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that the Award would not be made to the Participant but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any Award shall be
null and void.



B - 12

--------------------------------------------------------------------------------




Notifications


Securities Law Information. The Award described in the Agreement and this
Appendix B do not qualify under Spanish regulations as a security.  No “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in the Spanish territory. The Agreement (including this Appendix B)
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and do not constitute a public offering prospectus.


Exchange Control Information. The acquisition of Shares under the Plan must be
declared for statistical purposes to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) which is a department of the Ministry of Economy and
Competitiveness. Generally, the declaration must be filed in January; however,
if the value of the Shares acquired under the Plan or the amount of the sale
proceeds exceeds €1,502,530, the declaration must be filed within one month of
the acquisition or sale, as applicable.


When receiving foreign currency payments derived from the ownership of any
Shares (i.e., dividends or sale proceeds), the Participant must inform the
financial institution receiving the payment of the basis upon which such payment
is made if the payment exceeds €50,000. The Participant will need to provide the
institution with the following information: (i) the Participant’s name, address,
and tax identification number; (ii) the name and corporate domicile of the
Corporation; (iii) the amount of the payment; the currency used; (iv) the
country of origin; (v) the reasons for the payment; and (vi) further information
that may be required.


In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by the Corporation) depending on the value of such accounts
and instruments and the amount of the transactions during the relevant year as
of December 31 of the relevant year.


Foreign Account Reporting Information. If the Participant holds rights or assets
(e.g., Shares or cash held in a bank or brokerage account) outside of Spain with
a value in excess of €50,000 per type of right or asset (e.g., Shares, cash,
etc.) as of December 31 each year, the Participant is required to report certain
information regarding such rights and assets on tax form 720.  After such rights
and/or assets are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported rights or assets
increases by more than €20,000.  The reporting must be completed by the March 31
each year. 


SWEDEN


There are no country specific provisions.


TAIWAN


Terms and Conditions


Data Privacy. The Participant acknowledges that he or she has read and
understands the terms regarding collection, processing and transfer of Data
contained in Paragraph 12 of the Agreement and agrees that, upon request of the
Corporation or the Employer, the Participant will provide any executed data
privacy consent form to the Employer or the Corporation (or any other agreements
or consents that may be required by the Employer or the Corporation) that the
Corporation and/or the Employer may deem necessary to obtain under the data
privacy laws in the Participant’s country, either now or in the future. The
Participant understands he or she will not be able to participate in the Plan if
the Participant fails to execute any such consent or agreement.


Notifications


Exchange Control Information. The Participant may acquire and remit foreign
currency (including proceeds from the sale of Shares) into Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, the Participant must submit a Foreign Exchange Transaction
Form and also provide supporting documentation to the satisfaction of the
remitting bank.



B - 13

--------------------------------------------------------------------------------




TURKEY


Notifications


Securities Law Information. Under Turkish law, the Participant is not permitted
to sell any Shares acquired under the Plan in Turkey. The Corporation’s Shares
are currently traded on the Nasdaq Global Select Market, which is located
outside of Turkey, under the ticker symbol “SNDK” and Shares acquired under the
Plan may be sold through this exchange.


Exchange Control Information. Under Turkish law, Turkish residents are permitted
to purchase and sell securities or derivatives traded on exchanges abroad only
through a financial intermediary licensed in Turkey.  Therefore, the Participant
may be required to appoint a Turkish broker to assist with the sale of the
Shares acquired under the Plan.  The Participant should consult his or her
personal legal advisor before selling any Shares acquired under the Plan to
confirm the applicability of this requirement to the Participant.


UNITED ARAB EMIRATES


Notifications






Securities Law Information. The Award under the Plan is only being offered to
Employees and is in the nature of providing equity incentives to Employees. Any
documents related to the Award, including the Plan, the Agreement and any other
grant documents (“Award Documents”), are intended for distribution only to such
Employees and must not be delivered to, or relied on by, any other person.


The United Arab Emirates securities or financial/economic authorities have no
responsibility for reviewing or verifying any Award Documents and have not
approved the Award Documents nor taken steps to verify the information set out
in them, and thus, are not responsible for their content.


The Participant is aware that he or she should, as a prospective stockholder,
conduct his or her own due diligence on the securities. The Participant
acknowledges that if he or she does not understand the contents of the Award
Documents, the Participant should consult an authorized financial advisor.



B - 14

--------------------------------------------------------------------------------




UNITED KINGDOM


Terms and Conditions


Tax-Related Items. The following provisions supplement Paragraph 9 of the
Agreement:


If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within ninety (90) days of the event
giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected income tax will constitute a loan owed
by the Participant to the Employer, effective on the Due Date. The Participant
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Corporation or the Employer may recover it at any time
thereafter by any of the means referred to in Paragraph 9 of the Agreement.


Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Corporation (within the meaning of Section 13(k) of the 1934
Act), the Participant will not be eligible for such a loan to cover the unpaid
income taxes. In the event that the Participant is such a director or executive
officer and the income taxes are not collected from or paid by the Participant
by the Due Date, the amount of any uncollected taxes will constitute a benefit
to the Participant on which additional income tax and national insurance
contributions (“NICs”) (including the Employer’s Liability, as defined below)
may be payable. The Participant will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Corporation or the Employer (as
appropriate) for the value of any NICs due on this additional benefit.


Joint Election. As a condition of the Participant’s participation in the Plan
and the vesting of the Restricted Stock Units, the Participant agrees to accept
any liability for secondary Class 1 NICs which may be payable by the Corporation
and/or the Employer in connection with the Award and any event giving rise to
Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Participant agrees to enter into a joint election with the
Corporation, the form of such joint election being formally approved by HMRC
(the “Joint Election”), and any other required consent or elections. The
Participant further agrees to enter into such other joint elections as may be
required between the Participant and any successor to the Corporation and/or the
Employer. The Participant further agrees that the Corporation and/or the
Employer may collect the Employer’s Liability from the Participant by any of the
means set forth in Paragraph 9 of the Agreement.


If the Participant does not enter into the Joint Election prior to the vesting
of the Restricted Stock Units, the Participant will forfeit the Award and any
Shares that have been issued will be returned to the Corporation at no cost to
the Corporation, without any liability to the Corporation and the Employer.



B - 15

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee




Onscreen disclaimer


If you are liable to National Insurance contributions (“NICs”) in the UK on
option grants or restricted stock unit awards to you, you are required to enter
into a Joint Election to transfer to you any liability to employer’s NICs that
may arise in connection with your awards.


Clicking on the “ACCEPT” box where indicated indicates your acceptance of the
Joint Election. You should read the Important Note on the Joint Election to
Transfer Employer NICs before accepting the Joint Election.



B - 16

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


Important note on the Joint Election to Transfer Employer NICs


If you are liable to National Insurance contributions (“NICs”) in the UK on your
option grant or restricted stock unit awards, you are required to enter into a
Joint Election to transfer any liability to employer’s NICs that may arise in
connection with your awards to you.


By entering into the Joint Election:


•
you agree that any employer’s National Insurance liability that may arise in
connection with your awards will be transferred to you; and



•
you will authorise your employer to recover an amount sufficient to cover this
liability by such methods including, but not limited to, deductions from your
salary or other payments due, or the sale of sufficient shares acquired pursuant
to your awards.



To enter into the Joint Election, please click on the “ACCEPT” box where
indicated.


Please read the Joint Election carefully before accepting the Joint Election.



B - 17

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
[insert name of employee] (the “Employee”), who is eligible to receive
restricted stock units granted by SanDisk Corporation with its headquarters at
951 SanDisk Drive, Milpitas, California, 95035, U.S.A. (the “Company”) pursuant
to the SanDisk Corporation 2013 Incentive Plan (the “Plan”), and



B.
the Company, which may grant restricted stock units under the Plan and is
entering into this Election on behalf of the Employer.



1.
Introduction



1.1
This Election relates to all restricted stock units granted to the Employee
under the Plan on or after [insert date] up to the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the restricted stock units:



(i)
the acquisition of securities pursuant to restricted stock units, (within
section 477(3)(a) of ITEPA);



(ii)
the assignment (if applicable) or release of the restricted stock units, in
return for consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the restricted stock units, other
than a benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the shares acquired pursuant to the
restricted stock units, (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the shares acquired pursuant to the
restricted stock units, (within section 439 of ITEPA).



(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the restricted stock units pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).




B - 18

--------------------------------------------------------------------------------




2.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.
Payment of the Employer’s Liability



3.1    The Employee hereby authorises the Company and/or the Employer to collect
the Employer’s Liability from the Employee at any time after the Chargeable
Event:


(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the restricted stock
units; and/or



(iv)
by any other means specified in the applicable award agreement.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities related to the restricted stock units to the
Employee until full payment of the Employer’s Liability is received.



3.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue & Customs on behalf of the Employee within 14 days after
the end of the UK tax month during which the Chargeable Event occurs (or within
17 days after the end of the UK tax month during which the Chargeable Event
occurs if payments are made electronically).



4.
Duration of Election



4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HM Revenue & Customs withdraws approval of this Election; or



(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
restricted stock units to which this Election relates or could relate, such that
the Election ceases to have effect in accordance with its terms.



4.3    This Election will continue in force regardless of whether the Employee
ceases to be an employee of the Employer.



B - 19

--------------------------------------------------------------------------------




Acceptance by the Employee


The Employee acknowledges that by signing this Election or clicking on the
“ACCEPT” box where indicated, the Employee agrees to be bound by the terms of
this Election as stated above from the date of doing so.




Signature
 
 
 
Date
 
 
 





OR


ACCEPT
 









Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election as stated above.


Signature for and on behalf of the Company
 
 
Position
 
 
Date
 
 






B - 20

--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


For each company, provide the following details:


(1)
SanDisk UK Limited

Registered Office:
24 Great King Street
Edinburgh
EH3 6QN
Company Registration Number:
SC234218
Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE District:
 
PAYE Reference:
 



(2)    SanDisk Scotland Limited
Registered Office:
24 Great King Street
Edinburgh
EH3 6QN
Company Registration Number:
SC234217
Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE District:
 
PAYE Reference:
 








B - 21

--------------------------------------------------------------------------------




UNITED STATES OF AMERICA


Terms and Conditions


Limited Transferability. This provision supplements Paragraph 3 of the
Agreement:


The Participant may direct the Corporation to issue the stock certificates for
any Shares which in fact vest and become issuable under the Award during his or
her lifetime to one or more designated Family Members or a trust established for
the Participant and/or his or her Family Members. The Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.


Code Section 409A. For U.S. taxpayers, the grant and settlement of the Award is
intended to be exempt from Section 409A of the Code under the “short-term
deferral” exception, and in any event in compliance with Section 409A of the
Code, and the Agreement will be interpreted, operated and administered in a
manner that is consistent with this intent. In furtherance of this intent, the
Plan Administrator may, at any time and without the Participant’s consent,
modify the terms of the Award as it determines appropriate to comply with the
requirements of Section 409A of the Code and the related U.S. Department of
Treasury guidance. The Corporation makes no representation or covenant to ensure
that the Award, settlement of the Award or other payment hereunder are exempt
from or compliant with Section 409A of the Code, and will have no liability to
the Participant or any other party if the settlement of the Award or other
payment hereunder that is intended to be exempt from, or compliant with, Section
409A of the Code, is not so exempt or compliant or for any action taken by the
Plan Administrator with respect thereto.







B - 22